Citation Nr: 1108995	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-43 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than February 2008 for the award of increased dependency and indemnity compensation (DIC) benefits based upon a demonstrated need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to March 1988.  He died in October 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 RO decision.  It was previously remanded, in July 2010, to provide the appellant with a hearing before a Veterans Law Judge.  In a September 2010 communication, the appellant withdrew her request for a hearing, substituting a written statement.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action on her part is required.


REMAND

Following the Veteran's death in October 2006, the appellant filed a claim for dependency and indemnity compensation benefits based upon service connection for the cause of her husband's death in January 2007.  This claim was granted in November 2007, and the DIC benefits were implemented effective as of November 2006, the month following the Veteran's death.  

In a February 2008 telephone call, the appellant indicated that she wanted to be sure she was receiving the proper monthly amount and noted that she required aid and attendance.  After evidentiary development, the RO granted aid and attendance benefits in a September 2008 decision.  An effective date of February 2008 was assigned, reflecting the date of medical evidence showing that she required aid and attendance.  The appellant now contends that she has been severely disabled, requiring aid and attendance since February 2004.  She therefore requests that an earlier effective date be assigned to this benefit.

In general, unless otherwise provided, the effective date for an evaluation and award of pension, DIC, based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an award of aid and attendance and housebound benefits to a surviving spouse is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.402(c).  However, the regulations contain two exceptions for the assignment of an effective date for an award of aid and attendance and housebound benefits.  First, when an award of DIC or pension based on an original or reopened claim is effective for a period prior to date of receipt of the claim, any additional DIC or pension payable to the surviving spouse by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.402(c)(1).  Further, for the purpose of granting aid and attendance benefits, the date of departure from hospital, institutional, or domiciliary care at VA expense may constitute the date of receipt of the claim for aid and attendance benefits or during hospitalization at VA expense for housebound benefits.  38 C.F.R. § 3.402(c)(2).

The need for aid and attendance means being helpless or nearly so helpless as to require the aid and attendance of another person.  38 C.F.R. § 3.351(b).  The applicant will be considered to be in such need if she/he:  (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the claimant is in need of regular aid and attendance of another person:  (1) the inability of the claimant to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the claimant to feed himself or herself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

In this case, because the appellant's original claim for DIC was granted effective as of the date of her husband's death (38 C.F.R. § 3.400(c)(2)), which was prior to the date of the VA's receipt of her claim for DIC; the provisions of 38 C.F.R. § 3.402(c)(1) allow the effective date of additional DIC payable for aid and attendance to be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  However, careful review of the medical evidence pertaining to the appellant's multiple disabilities does not demonstrate when her need for aid and attendance had its inception.  The currently-assigned effective date simply represents the date of a physician's certification that she needed such assistance as of that date.  The physician's statement does not indicate when such need began, or whether she in fact, needed such assistance since 2004, as she now contends.  Because it is clear that the VA does not have complete medical evidence reflecting the Veteran's condition during the time period at issue, between November 2006 and February 2008, a remand to obtain such information is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the appellant between November 2006 and February 2008.  After securing the necessary releases, the RO should obtain these records for inclusion in the claims file.

2.  If review of these medical records does not provide a clear answer to the question of whether the appellant actually required aid and attendance between November 2006 and February 2008, additional evidentiary development should be undertaken, such as providing the medical records to a VA medical professional with relevant expertise for review and opinion as to the appellant's need for aid and attendance between November 2006 and February 2008.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


